

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT
PURSUANT TO REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
UPON RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.




WARRANT CERTIFICATE


For Purchase of Common Stock


of


DECORIZE, INC.


[__________], 2007




THIS CERTIFIES THAT, for value received, [__________], whose address is
[______________________], or his registered transferees or assigns (“Holder”),
is entitled, subject to the terms and conditions hereinafter set forth, to
purchase from Decorize, Inc., a Delaware corporation (the “Company”),
[_________] fully paid and nonassessable shares of common stock, $0.001 par
value per share (“Common Stock”), of the Company (the shares of Common Stock
issuable under this Warrant being referred to as the “Warrant Shares”).


This Warrant may be exercised by presentation and surrender of this Warrant
Certificate, together with (i) a completed and executed Election to Purchase in
the form attached as Annex I hereto, at any time during the Exercise Period (as
hereinafter defined), at the principal office of the Company or at such other
office as shall have been theretofore designated by the Company by notice
pursuant hereto, and (ii) payment to the Company of the applicable purchase
price, as hereinafter set forth. In certain contingencies provided for below,
the number of Warrant Shares subject to purchase hereunder or the purchase price
thereof are subject to adjustment.


This Warrant is subject to the following terms and conditions:


1.    Exercise of Warrant.


(a)    The purchase rights which are represented by this Warrant are exercisable
at the option of the holder hereof, in whole at any time, or in part from time
to time (but not as to a fractional share of Common Stock), during the Exercise
Period. In the case of the purchase of, or the surrender of rights to purchase,
less than all the shares purchasable under this Warrant, the Company shall
cancel this Warrant upon the surrender hereof and shall execute and deliver a
new Warrant of like tenor for the balance of the shares purchasable hereunder.
 
1

--------------------------------------------------------------------------------


 
(b)    The term “Exercise Period” shall mean and refer to a period commencing on
the date hereof and ending at midnight, central time, on [_________]. 


2.    Price. The purchase price of each Warrant Share purchasable pursuant to
the exercise of this Warrant (the “Exercise Price”) shall be $[_________],
subject to adjustment as set forth herein, payable by bank check or wire
transfer of same day funds.


3.    Anti-Dilution Provisions. The Exercise Price in effect at any time and the
number of Warrant Shares and kind of securities purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the happening
of any of the following events:


(a)    In case at any time the Company shall subdivide its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision shall be proportionately reduced. In case
at any time the outstanding shares of Common Stock of the Company shall be
combined into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased.


(b)    In case of any reclassification, capital reorganization or other change
of outstanding shares of Common Stock, or in case of any consolidation, merger
or other business combination of the Company with or into another corporation or
other entity (other than a merger with a subsidiary in which merger the Company
shall be the continuing corporation and which shall not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the class issuable upon conversion of this Warrant) or in
case of any sale, lease or conveyance to another corporation or other entity of
all or substantially all of the assets of the Company, the Company shall cause
effective provisions to be made so that Holder, at any time after the
consummation of such reclassification, change, consolidation, merger, sale,
lease, conveyance, dividend or distribution, shall be entitled to receive upon
exercise of this Warrant during the Exercise Period and in lieu of the shares of
Common Stock that would have been issued immediately prior to consummation of
such transaction, the stock or other securities or property to which Holder
would have been entitled upon such consummation if such Warrant had been
exercised into shares of Common Stock immediately prior to such consummation.
Any such provision shall include provisions for adjustments that shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing provisions of this paragraph (b) shall similarly apply to
successive reclassifications, capital reorganizations and changes of shares of
Common Stock and to successive consolidations, mergers, sales, leases or
conveyances. In the event that, in connection with any such capital
reorganization or reclassification, consolidation, merger, sale, lease or
conveyance, additional shares of Common Stock shall be issued in exchange,
conversion, substitution or payment, in whole or in part, for a security of the
Company other than Common Stock, any such issue shall be treated as an issue of
Common Stock subject to the provisions of this Section 3.
 
2

--------------------------------------------------------------------------------


 
(c)    In case at any time the Company shall fix a record date for purposes of
effecting a dividend or distribution on the Common Stock (whether in the form of
cash, Common Stock, or other securities or other property), the Exercise Price
to be in effect after such record date shall be determined by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction,
the numerator of which shall be the current market price per share of Common
Stock on such record date, less the amount of cash so to be distributed (or the
fair market value (as determined in good faith by, and reflected in a formal
resolution of, the Board of Directors of the Company) of the portion of the
assets, securities or evidences of indebtedness so to be distributed, or of such
subscription rights or warrants, applicable to one share of Common Stock), and
the denominator of which shall be such current market price per share of Common
Stock on such Record Date. Such adjustment shall be made successively whenever
such a record date is fixed; and in the event that such distribution is not so
made, the Exercise Price shall again be adjusted to be the Exercise Price that
would have been in effect if such record date had not been fixed.


(d)    In each case of any event described above that may require any adjustment
or readjustment in the shares of Common Stock issuable upon the exercise of this
Warrant, the Company at its expense will promptly cause its independent
certified public accountants, or in the event of any conflict such independent
certified public accountants as are selected by the Board of Directors of the
Company, to compute the adjustment or readjustment, if any, in accordance with
this Warrant and prepare a certificate setting forth the adjustment or
readjustment, or stating the reasons why no adjustment or readjustment is being
made, and showing, in reasonable detail, the analysis of the facts, as
separately certified by the Company, upon which any such adjustment or
readjustment is based, including a statement of:


(i)    the number of shares of Common Stock then outstanding on a fully diluted
basis, and


(ii)   the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately before the adjustment or readjustment and as
adjusted and readjusted on account thereof.
 
The Company will promptly mail a copy of each such certificate to Holder, and
will, on the written request at any time of Holder, furnish to Holder a copy of
the foregoing certificate setting forth the calculations used to determine the
adjustment or readjustment.


4.    Representations of Holder. In consideration of the issuance of the
Warrants, Holder represents, warrants and covenants, to the Company as follows:


(a)    Authorization. Holder has the necessary power and authority to execute
and deliver this Warrant and to perform his obligations hereunder. The execution
and delivery of, and the performance under, this Warrant by Holder will not
conflict with any rule, regulation, judgment or agreement applicable to Holder.


(b)    Investment Purpose. Holder is purchasing the Warrants (and will, upon
exercise hereof, purchase the Warrant Shares) for investment purposes and not
with a present view to, or for sale in connection with, a distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”). Holder understands that he may not be able to sell or otherwise dispose
of the Warrants or the Warrant Shares, and accordingly he must bear the economic
risk of this investment indefinitely.
 
3

--------------------------------------------------------------------------------


 
(c)    Reliance On Exemptions. Holder understands that neither the Warrants nor
the Warrant Shares have been registered under the Securities Act or any state
securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of federal and state securities
laws, and that the Company is relying upon the truth and accuracy of the
representations and warranties of Holder set forth herein in order to determine
the availability of such exemptions and the eligibility of Holder to acquire the
Warrants and the Warrant Shares.


(d)    Information. Holder has been furnished all documents relating to the
business, finances and operations of the Company that Holder requested from the
Company and has evaluated the risks and merits associated with an investment in
the Warrants and the Warrant Shares to his satisfaction. Holder has been
afforded the opportunity to ask questions of the Company’s representatives
concerning the Company in making the decision to purchase and acquire the
Warrants and the Warrant Shares, and such questions have been answered to his
satisfaction.


(e)    Governmental Review. Holder understands that no federal or state agency
or any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Warrants or the Warrant Shares.


(f)    Holder’s Qualifications. Holder is an “accredited investor” as defined in
Rule 501 under Regulation D of the Securities Act. Holder is capable of
evaluating the merits and risks of an investment in the Warrants and the Warrant
Shares.


(g)    Restrictions on Transfer. Holder covenants and agrees that he shall not
transfer any of the Warrants or the Warrant Shares unless such Securities are
registered under the Securities Act or unless an exemption from registration and
qualification requirements is available under the Securities Act and applicable
state securities laws and the Company has received an opinion of counsel
satisfactory to it stating that such registration and qualification is not
required. Holder understands that certificates representing the Warrants and the
Warrant Shares shall bear the following, or a substantially similar, legend
until such time as they have been registered under the Securities Act or
otherwise may be sold without volume or other limitations under Rule 144
promulgated under the Securities Act:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT
PURSUANT TO REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
UPON RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
4

--------------------------------------------------------------------------------


 
(h)    Residence. Holder is domiciled within the jurisdiction set forth under
his name on the signature pages hereto.


(i)    Compliance with Laws. Holder further represents to the Company that:




(i)    he will not act, or fail to act, in any way that might make unavailable
to the Company, any of the exemptions from registration under both state and
federal securities law that it is relying upon in connection with issuing this
Warrant; and


(ii)   Holder will at all times comply with all applicable laws relating to his
activities under this Warrant, including without limitation all applicable
federal and state securities laws and regulations.


5.    Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Warrant Shares, but will make a
payment in cash based on the Exercise Price in effect at that time.
 
6.    Exchange and Replacement of Warrant. This Warrant is exchangeable, upon
the surrender hereof by the registered holder at the principal office of the
Company, for new Warrants of like tenor and date representing the right to
purchase the number of shares purchasable hereunder, registered in such names as
requested by such holder (subject to the approval and consent of the Company),
each of such new Warrants to represent the right to purchase such number of
shares as shall be designated by said registered holder at the time of such
surrender. Upon receipt by the Company of (a) evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant and, in case
of loss, theft or destruction, and (b) indemnity or security reasonably
satisfactory to it, and upon surrender and cancellation of this Warrant, if
mutilated, the Company will make and deliver a new Warrant or Warrants of like
tenor, in lieu of this Warrant.
 
7.    Rights Prior to Exercise of Warrant. Prior to the exercise of this
Warrant, Holder shall not, by reason of this Warrant or the shares underlying
this Warrant, be entitled to any rights of a stockholder of the Company,
including without limitation the right to vote, to receive dividends or other
distributions or to exercise any preemptive rights and shall not thereby be
entitled to receive any notice of any proceedings of the Company, except as
specifically provided herein.
 
8.    Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be mailed by first class registered or
certified mail, postage prepaid, at such address as may have been furnished to
the Company in writing by Holder or, until Holder furnishes to the Company an
address, then to, and at the address of, the last Holder of this Warrant who has
so furnished an address to the Company.
 
5

--------------------------------------------------------------------------------


 
9.    Transferability; Successors. No transfer of a Warrant for less than
100,000 shares shall be valid unless made by the registered Holder with the
prior written consent of the Company, which shall not be unreasonably withheld.
The terms of this Warrant shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, personal representatives,
successors and assigns and shall be binding upon any person, firm, corporation
or other entity to whom this Warrant and any shares of Common Stock issuable
upon exercise hereof are assigned or transferred (even if in violation of the
provisions of this Warrant) and the heirs, executors, personal representatives,
successors and assigns of such person, firm, corporation or other entity.
 
10.   Amendment and Waiver. Any changes in or additions to this Warrant may be
made, and compliance with any covenant or provision herein set forth may be
waived, only if the Company shall obtain consent thereto in writing from the
holder of this Warrant. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
11.   Governing Law; Venue. This Warrant shall be construed in accordance with
and be governed by the laws of the State of Missouri without regard to its
conflict of laws provisions. The parties irrevocably submit to the non-exclusive
jurisdiction of the state and federal courts located in Greene County, Missouri
for the purpose of any suit, action or other proceeding arising out of or based
on this Warrant or its subject matter. Each party, to the extent applicable law
permits, waives, and will not assert by way of motion, as a defense or
otherwise, in any suit, action or proceeding brought in the above-named courts,
any claim that (a) it is not subject personally to the jurisdiction of those
courts, (b) the suit, action or proceeding is brought in an inconvenient forum,
(c) the venue of the suit, action or proceeding is improper, or (d) this Warrant
or its subject matter may not be enforced in or by these courts.
 
6

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
delivered as an instrument under seal and as of the date first above written.
 
 
 
 

       
DECORIZE, INC.,
a Delaware corporation
 
   
   
    By:   /s/   
 
Name:   
Title:

--------------------------------------------------------------------------------

[_________]
[_________]
   


 

  HOLDER           [_____________]

 
 
7

--------------------------------------------------------------------------------

 


ANNEX I
 
ELECTION TO PURCHASE
 


 
TO: DECORIZE, INC.
 


 
The undersigned owner of the accompanying Warrant hereby irrevocably exercises
the option to purchase _______________ Warrant Shares in accordance with the
terms of such Warrant, directs that the Warrant Shares issuable and deliverable
upon such purchase (together with any check for a fractional interest) be issued
in the name of and delivered to the undersigned, and makes payment in full
therefor at the Exercise Price provided in such Warrant.
 
COMPLETE FOR REGISTRATION OF WARRANT SHARES ON THE STOCK TRANSFER RECORDS
MAINTAINED BY THE COMPANY:
 
 

  [_________]                 Address:                         Social Security
or Other Identifying Number          
Date:                                                                          ,
20___  

 
 
 

--------------------------------------------------------------------------------

 
 